Citation Nr: 0336833	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Restoration of apportionment of the veteran's benefits in the 
amount of 1,043 to his helpless child M.A.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.  

This appeal arises from an August 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which reduced the amount of the 
apportionment of the veteran's benefits to his helpless child 
MA.  


FINDINGS OF FACT

1.  The veteran was awarded non-service connected pension by 
the RO in a December 1993 rating decision.  

2.  The RO in a June 1999 rating decision found that the 
appellant established he was permanently incapacitated for 
self support.  

3.  The RO apportioned the veteran's VA benefits for the 
benefit of the appellant in the amount of $110 a month 
effective February 1999.  

4.  In May 2002 the RO sent the veteran and appellant letters 
informing them the  apportionment had inadvertently been 
increased from $110 to $1,043.  They informed the veteran and 
appellant they were taking action to correct the error.  They 
proposed reducing the monthly benefit payments from $1,043 to 
$110 effective August 1, 2002.  

5.  The appellant submitted a statement in May 2002 
requesting that the apportionment not be reduced.  

6.  In August 2002 the RO issued an administrative decision 
that an erroneous award had created an overpayment of $7,090 
would not be charged against the veteran or appellant as it 
was solely an administrative error.  

7.  The veteran was informed by letter in August 2002 that 
his apportionment from his father's non-service connected 
benefits was being reduced from $1,043 to $110.  The 
appellant appealed that determination.  
CONCLUSION OF LAW

The criteria for restoration of apportionment of the 
veteran's benefits in the amount of $1,043 a month for his 
helpless child, MA, have not been met.  38 C.F.R. § 3.103, 
3.500 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  When the appellant was 
informed of the error in May 2002 he was informed he had 60 
days to submit evidence.  He was also informed of his right 
to request a hearing and to have representation.  The RO 
issued a statement of the case to the appellant in October 
2002 which included the provisions of 38 C.F.R. § 3.103 
(2003) and the applicable portions of 38 C.F.R. § 3.500 
(2003).  In this case the facts were all of record and no 
additional evidence could have changed the outcome.  The RO 
erroneously increased the amount of the apportionment to the 
appellant.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the recently enacted 
Veterans Benefits Act of 2003 permits VA to adjudicate a 
claim within a year of receipt of the claim.  The provision 
is retroactive to the date of the VCAA, November 9, 2000.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).

Thus, the Board finds no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background.  The veteran was awarded non-service 
connected pension by the RO in a December 1993 rating 
decision.  

The RO in a June 1999 rating decision found that the 
appellant, MA, established he was permanently incapacitated 
for self support.  The RO apportioned the veteran's VA 
benefits for the benefit of the appellant in the amount of 
$110 a month effective February 1999.  

In May 2002 the RO sent the veteran and appellant letters 
informing them the  apportionment had inadvertently been 
increased from $110 to $1,043.  They informed the veteran and 
appellant they were taking action to correct the error.  They 
proposed reducing the monthly benefit payments from $1,043 to 
$110 effective August 1, 2002.  

The appellant submitted a statement in May 2002 requesting 
that the apportionment not be reduced.  In August 2002 the RO 
issued an administrative decision that an erroneous award had 
created an overpayment of $7,090 would not be charged against 
the veteran or appellant as it was solely an administrative 
error.  The appellant was informed by letter in August 2002 
that his apportionment from his father's non-service 
connected benefits was being reduced from $1,043 to $110.  
The appellant appealed that determination.  

Relevant Laws and Regulations.  Except as otherwise provided 
in paragraph (b)(3) of this section, no award of 
compensation, pension or dependency and indemnity 
compensation shall be terminated, reduced or otherwise 
adversely affected unless the beneficiary has been notified 
of such adverse action and has been provided a period of 60 
days in which to submit evidence for the purpose of showing 
that the adverse action should not be taken.  38 C.F.R. 
§ 3.103(b)(2)(2003).  

VA will restore retroactively benefits that were reduced, 
terminated, or otherwise adversely affected based on oral 
information or statements if within 30 days of the date on 
which VA issues the notification of adverse action the 
beneficiary or his or her fiduciary asserts the adverse 
action was based upon information or statements that were 
inaccurate or upon information that was not provided by the 
beneficiary or his or her fiduciary.  This will not preclude 
VA from taking subsequent action that adversely affects 
benefits.  38 C.F.R. § 3.103(b)(4)(2003).  

The effective date of a rating which results in the reduction 
or discontinuance of an award, based solely on administrative 
error or error in judgment, is the last day of the month 
following 60 days notice to payee.  38 C.F.R. § 3.500(b)(2) 
and (r)(2003).  

Analysis.  The evidence has clearly established that the 
payment of $1,043 to the appellant as an apportionment of the 
veteran's VA benefits was an administrative error.  The 
claims folder does not include an administrative 
determination awarding the appellant an apportionment of 
$1,043 a month.  It is clear from the August 2002 letters to 
the veteran and appellant that the payment was an 
administrative error.  The amount of the payment, $1,043 of 
the apportionment exceeded the amount of the veteran's 
monthly non-service connected pension benefit.  The amount 
was clearly erroneous.  

The RO correctly notified the appellant as required by 
38 C.F.R. § 3.103 of the reduction of his apportionment.  The 
May 2002 letter informed the veteran he had 60 days to submit 
evidence to delay the change.  The veteran submitted 
statements in which asserted he should be awarded an 
apportionment but did not offer any evidence that the award 
was anything other than an administrative error.  

The RO properly reduced the benefit after the 60 day period 
had lapsed.  The reduction of the $1,043 apportionment to 
$110 was proper.  


ORDER

Restoration of an apportionment of the veteran's VA benefits 
to his helpless child MA in the amount of $1,043, is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



